

EXECUTION COPY
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of April 6,
2007, among Vistula Communications Services, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Notes (as defined herein), and (b) the following
terms have the meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Bonus Shares” means the 5 million shares of Common Stock, in the aggregate, to
be transferred from Executive Management Services Limited (“EMS”) to each
Purchaser within 15 Trading Days following the Closing Date.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
 

--------------------------------------------------------------------------------


 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the date of the Closing.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Foley Hoag LLP.
 
“Conversion Price” shall have the meaning ascribed to such term in the Notes.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1 hereof.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Escrow Agent” shall have the meaning set forth in the Escrow Agreement.
 
“Escrow Agreement” shall mean the Escrow Agreement in substantially the form of
Exhibit E hereto executed and delivered contemporaneously with this Agreement.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
-2-

--------------------------------------------------------------------------------


 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities issued hereunder or upon the exercise or exchange of or
conversion of any securities issued hereunder, convertible securities, options
or warrants issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise or conversion
price of any such securities, (c) warrants issued to an institutional lender
licensed as such by a governmental agency in direct connection to a loan for
money borrowed or as otherwise permitted by this Agreement and the Transaction
Documents, provided such warrant is issued with a strike price at least equal to
the market price of the Common Stock on the date of such issuance and is not
subject to further price adjustment in respect of subsequent issuances of Common
Stock or Common Stock Equivalents at a price below such strike price and the
issuance of Common Stock upon exercise of such warrants and such issuance does
not result in an adjustment to the conversion, exchange or exercise price of any
other securities of the Company; (d) Common Stock issued in connection with the
settlement of claims or litigation first arising after the Closing Date up to an
aggregate maximum of 500,000 shares (subject to adjustment for reverse and
forward stock splits and the like) and such issuance does not result in an
adjustment to the conversion, exchange or exercise price of any other securities
of the Company; (e) securities issued pursuant to acquisitions, joint ventures
or other strategic transactions, including, without limitation, technology
transfer and licensing transactions, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (f)
securities issued under agreements executed by the Company prior to the date of
this Agreement and disclosed in the SEC Reports; and (g) warrants to be issued
to the Placement Agent pursuant to an agreement, dated as of March 16, 2007,
between the Placement Agent and the Company and any warrants to be issued to
Persons that are disclosed in Schedule 3.1(s) to this Agreement and the issuance
of Common Stock upon exercise of such warrants.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(ii)
hereof.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction other than rights of first
refusal, preemptive rights or restrictions arising under the Transaction
Documents or under applicable securities laws.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof.
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
-3-

--------------------------------------------------------------------------------


 
“Notes” means, the 12% Subordinated Convertible Notes, in the form of Exhibit A,
due, subject to the terms therein, two years from their date of issuance, issued
by the Company to the Purchasers hereunder.
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.13.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agent” shall mean Oceana Partners, LLC.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.13.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.11.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Bonus Shares and Underlying Shares by each Purchaser as provided for in the
Registration Rights Agreement.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Notes, ignoring any
conversion or exercise limits set forth therein.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Notes, the Warrants, the Warrant Shares and the
Underlying Shares.
 
-4-

--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended. 


“Subscription Amount” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature pages hereto and next to the
heading “Closing Subscription Amount”, in United States Dollars and in
immediately available funds, which shall not be less than $100,000 for any
Purchaser unless the Company otherwise consents.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.13.


“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.13.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.


“Trading Day” means a day on which the Trading Market is open for business.
 
“Trading Market” means, as applicable, the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the American Stock Exchange, the New York Stock Exchange, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the OTC
Bulletin Board.


“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Escrow Agreement, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.


“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Notes and upon exercise of the Warrants.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Purchasers of a majority in interest of the Securities then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.
 
-5-

--------------------------------------------------------------------------------




“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit C delivered to the Purchasers at the Closing in accordance with Section
2.2 hereof and the warrants issued to Oceana Partners, LLC (“Oceana”) pursuant
to the terms of the Placement Agent Agreement entered into by the Company and
Oceana, which Warrants shall be exercisable immediately and have a term of
exercise equal to 5 years.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, concurrent with the execution and delivery of this Agreement
by the parties hereto, the Company agrees to sell, and the Purchasers agree to
purchase in the aggregate, severally and not jointly, a minimum of $2,500,000
principal amount of the Notes and Warrants. The parties hereto agree that for
United States Federal income tax purposes, the issue price of each Note shall be
not less than 99.26% of its principal amount. Upon satisfaction of the
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of the Escrow Agent, or such other location as the parties shall
mutually agree. The Closing shall occur within 5 Trading Days of the date
hereof.
 
2.2 Deliveries.
 
a) At or prior to the Closing, unless otherwise indicated below, the Company
shall deliver or cause to be delivered to the Escrow Agent with respect to each
Purchaser at the Closing the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a Note with a principal amount equal to such Purchaser’s Subscription
Amount, registered in the name of such Purchaser;
 
(iii) a Warrant registered in the name of such Purchaser to purchase up to a
number of shares of Common Stock equal to 100% of such Purchaser’s Subscription
Amount divided by $1.00, with an exercise price equal to $1.00, subject to
adjustment therein;
 
(iv) the Registration Rights Agreement duly executed by the Company;
 
-6-

--------------------------------------------------------------------------------


 
(v) a legal opinion of Company Counsel, in the form of Exhibit D attached
hereto; and
 
(vi) the Escrow Agreement duly executed by the Company.
 
b) At or prior to the Closing, unless otherwise indicated below, each Purchaser
at the Closing shall deliver or cause to be delivered to the Escrow Agent the
following:
 
(i) this Agreement duly executed by such Purchaser;
 
(ii) such Purchaser’s Subscription Amount, for the applicable Closing, by wire
transfer to the account of the Escrow Agent;
 
(iii) the Escrow Agreement duly executed by such Purchaser; and
 
(iv) the Registration Rights Agreement duly executed by such Purchaser.
 
2.3 Closing Conditions. 
 
a) The obligations of the Company hereunder in connection with the Closing is
subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;
 
(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the Company shall have received executed Agreements from Purchasers with
Subscription Amounts aggregating at least $2,500,000; and
 
(iv) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement.
 
b) The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
-7-

--------------------------------------------------------------------------------


 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v) at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Notes at the Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the disclosure schedules delivered to the Purchasers
concurrently herewith (the “Disclosure Schedules”) which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to each Purchaser.
 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, then references in the Transaction Documents to the
Subsidiaries will be disregarded.
 
(b) Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
-8-

--------------------------------------------------------------------------------


 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) the exercise of
judicial or administrative discretion in accordance with general equitable
principles or public policy, (iii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iv) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
-9-

--------------------------------------------------------------------------------


 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents other than
(i) filings required pursuant to Section 4.6, (ii) the filing with the
Commission of the Registration Statement, (iii) the notice and/or application(s)
to each applicable Trading Market for the issuance and sale of the Notes, Bonus
Shares and Warrants and the listing of the Underlying Shares for trading thereon
in the time and manner required thereby and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).
 
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.
 
(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since such filing
other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan and pursuant to
the conversion or exercise of outstanding Common Stock Equivalents. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Securities or as
set forth on Schedule 3.1(g), there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
-10-

--------------------------------------------------------------------------------


 
(h) SEC Reports; Financial Statements. Since January 1, 2006, the Company has
filed all reports required to be filed by it under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof (the
foregoing materials, as amended to date, including the exhibits to each thereof,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock or
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.
 
-11-

--------------------------------------------------------------------------------


 
(j) Litigation. Except as set forth in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor to the knowledge of the Company, any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge or reasonable
expectation of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is threatened with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement.
 
(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
 
(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
-12-

--------------------------------------------------------------------------------


 
(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. To the Company’s knowledge, any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance.
 
(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and where the failure to have such
rights could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
and reasonable expectation of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including but not limited to, directors and
officers insurance with coverage amount set forth on Schedule 3.1(p). To the
best of Company’s knowledge, such insurance contracts and policies are accurate
and complete. Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.
 
(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
or reasonable expectation of the Company, none of the employees of the Company
is presently a party to any transaction with the Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge or reasonable expectation of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $100,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.
 
-13-

--------------------------------------------------------------------------------


 
(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of each Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the date prior to the filing date of the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the Company’s knowledge,
in other factors that could significantly affect the Company’s internal
controls.
 
(s) Certain Fees. Except as set forth on Schedule 3.1(s), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
(t) Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
-14-

--------------------------------------------------------------------------------


 
(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.
 
(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(x) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Company.
 
(y) Registration Rights. Other than each of the Purchasers and except as set
forth on Schedule 3.1(y), no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.
 
(z) No Integrated Offering Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or would trigger any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated.
 
-15-

--------------------------------------------------------------------------------


 
(aa) Tax Status.   Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns which are true, complete and
accurate in all respects and has paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary.
 
(bb) No General Solicitation. Neither the Company nor, to the knowledge of the
Company, any Person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation (as that term is used in Rule
501(c) under the Securities Act) or general advertising. The Company has offered
the Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(cc) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended
 
(dd) Accountants. The Company’s accountants are set forth on Schedule 3.1(dd) of
the Disclosure Schedule. To the Company’s knowledge, such accountants, who the
Company expects will express their opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-KSB for the
year ended December 31, 2006, are a registered public accounting firm as
required by the Securities Act.
 
(ee) Seniority. As of the Closing Date, no indebtedness or other equity of the
Company is senior to the Notes in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness evidenced by the Company’s outstanding 8% convertible debentures
due February and March 2008 (collectively, the “Debentures”), purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).
 
(ff) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company and, except as set forth in Schedule 3.1(ff), the Company is current
with respect to any fees owed to its accountants and lawyers.
 
-16-

--------------------------------------------------------------------------------


 
(gg) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.
 
(hh) Environmental Laws. The Company and its Subsidiaries (i) are to the
Company’s knowledge in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval; except where such noncompliance or failure to receive permits,
licenses or approvals referred to in clauses (i), (ii) or (iii) above could not
have, or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(ii) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(jj) Solvency. Schedule 3.1(jj) sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments. For the purposes of this
Agreement, “Indebtedness” means (a) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
-17-

--------------------------------------------------------------------------------


 
(kk) Employee Benefit Plans; ERISA.
 
(i) Schedule 3.1(kk)(i) sets forth a true, correct and complete list of all
employee benefit plans, programs, policies and arrangements, whether written or
unwritten (the “Company Plans”), that the Company, any Subsidiary or any other
corporation or business which is now or at the relevant time was a member of a
controlled group of companies or trades or businesses including the Company or
any Subsidiary, within the meaning of Section 414 of the Internal Revenue Code
of 1986, as amended (the “Code”), maintain or have maintained on behalf of
current or former members, partners, principals, directors, officers, managers,
employees, consultants or other personnel.
 
(ii) There has been no prohibited transaction within the meaning of Section 406
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Code, with respect to any of the Company Plans; (ii) none of
the Company Plans is or was subject to Section 412 of the Code or Section 302 or
Title IV of ERISA; and (iv) each of the Company Plans has been operated and
administered in all material respects in accordance with all applicable laws,
including ERISA. There are no actions, suits or claims pending or threatened
(other than routine claims for benefits), whether by participants, the Internal
Revenue Service, the Department of Labor or otherwise, with respect to any
Company Plan and no facts exist under which any such actions, suits or claims
are likely to be brought or under which the Company or any Subsidiary could
incur any liability with respect to a Company Plan other than in the ordinary
course. None of the Company Plans is or was a multiemployer plan within the
meaning of Section 3(37) of ERISA.
 
(iii) Neither the Company nor any Subsidiary has announced, proposed or agreed
to any change in benefits under any Company Plan or the establishment of any new
Company Plan. There have been no changes in the operation or interpretation of
any Company Plan since the most recent annual report, which would have any
material effect on the cost of operating, maintaining or providing benefits
under such Company Plan.
 
(iv) Neither the Company nor any Subsidiary has incurred any liability for the
misclassification of employees as leased employees or independent contractors.
 
(v) Except as provided for in this Agreement and in the Transaction Documents,
the consummation of the transactions contemplated by this Agreement, either
alone or in combination with another event, will not (i) result in any
individual becoming entitled to any increase in the amount of compensation or
benefits or any additional payment from the Company or any Subsidiary
(including, without limitation, severance, golden parachute or bonus payments or
otherwise), or (ii) accelerate the vesting or timing of payment of any benefits
or compensation payable in respect of any individual.
 
-18-

--------------------------------------------------------------------------------


 
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of each Closing Date to the Company as follows:
 
(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and the performance by
such Purchaser of the transactions contemplated by the Transaction Documents
have been duly authorized by all necessary corporate or similar action on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to distributing or reselling such Securities
or any part thereof, has no present intention of distributing any of such
Securities and has no arrangement or understanding with any other persons
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities pursuant to a
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Securities.
 
(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants or converts any Notes it will be either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
 
(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
-19-

--------------------------------------------------------------------------------


 
(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:
 
[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] [CONVERTIBLE] HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY SATISFACTORY TO THE COMPANY TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.
 
-20-

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company shall cause its counsel to issue a legal opinion to
the Company’s transfer agent promptly after the Effective Date if required by
the Company’s transfer agent to effect the removal of the legend hereunder. If
all or any portion of a Note or Warrant is converted or exercised (as
applicable) at a time when there is an effective registration statement to cover
the resale of the Underlying Shares, or if such Underlying Shares may be sold
under Rule 144(k) or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations thereof)
then such Underlying Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 4.1(c), it will, no later than five Business
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such fifth Business Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section. Certificates for Securities subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System.
 
-21-

--------------------------------------------------------------------------------




(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Underlying Shares (based on the VWAP of the Common Stock on
the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), $10 per Trading
Day (increasing to $20 per Trading Day 5 Trading Days after such damages have
begun to accrue) for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend. Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.
 
4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
4.3 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
-22-

--------------------------------------------------------------------------------


 
4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.
 
4.5 Conversion and Exercise Procedures. The form of Notice of Exercise included
in the Warrants and the form of Notice of Conversion included in the Notes set
forth the totality of the procedures required of the Purchasers in order to
exercise the Warrants or convert the Notes. No additional legal opinion or other
information or instructions shall be required of the Purchasers to exercise
their Warrants or convert their Notes. The Company shall honor exercises of the
Warrants and conversions of the Notes and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.
 
4.6 Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m.
Eastern time on the second Business Day following the date hereof, issue a
Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and shall attach the Transaction Documents thereto. The
Company and the Placement Agent shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor the Placement Agent shall issue any such press release
or otherwise make any such public statement in connection with the transactions
contemplated hereby without the prior consent of the Company, with respect to
any such press release of the Placement Agent, or without the prior consent of
each Purchaser, with respect to any such press release of the Company, which
consent shall not unreasonably be withheld, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Placement Agent, or include the name of any Purchaser in any filing with
the Commission or any regulatory agency or Trading Market, without the prior
written consent of such Purchaser, except (i) as required by federal securities
law in connection with the registration statement contemplated by the
Registration Rights Agreement and (ii) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under subclause
(i) or (ii).
 
4.7 Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
-23-

--------------------------------------------------------------------------------


 
4.8 Non-Public Information. The Company covenants and agrees that it will not
and will instruct any other Person acting on its behalf to not provide any
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder substantially as set forth in Schedule 4.9 and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables or accrued expenses in the ordinary course of the Company’s business
and prior practices), to redeem any Common Stock or Common Stock Equivalents or
to settle any outstanding litigation.
 
4.10 Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement (unless such
action is based upon a breach of such Purchaser’s representation, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such claimant stockholder or any violations by
the Purchaser of state or federal securities laws or any conduct by such
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance), the Company will reimburse such Purchaser for its reasonable legal
and other expenses (including the cost of any investigation preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred. The reimbursement obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any Affiliates of the
Purchasers who are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees and controlling persons (if any), as
the case may be, of the Purchasers and any such Affiliate, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement except to the extent any covenant or warranty owing to the
Company is breached.
 
-24-

--------------------------------------------------------------------------------


 
4.11 Indemnification of Purchasers. Subject to the provisions of this Section
4.10, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representation, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such claimant stockholder or any violations by
the Purchaser of state or federal securities laws or any conduct by such
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party. The Company will not be liable to any
Purchaser Party under this Agreement (i) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchasers in this Agreement or in the other Transaction Documents.
 
4.12 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors of the Company shall use commercially
reasonable efforts to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 90th day after such date.
 
-25-

--------------------------------------------------------------------------------


 
(c) The Company shall, if then applicable: (i) in the time and manner required
by the Trading Market or if the Common Stock is listed on another Trading
Market, promptly prepare and file with such Trading Market an additional shares
listing application covering a number of shares of Common Stock at least equal
to the Required Minimum on the date of such application, (ii) take all steps
necessary to cause such shares of Common Stock to be approved for listing on the
Trading Market as soon as possible thereafter, (iii) provide to the Purchasers
evidence of such listing, and (iv) maintain the listing of such Common Stock on
any date at least equal to the Required Minimum on such date on such Trading
Market or another Trading Market.
 
4.13 Participation in Future Financing.
 
(a) From the date hereof until the date that is the 12 month anniversary of the
Closing Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (a “Subsequent Financing”), each
Purchaser shall have the right to participate in up to an amount of the
Subsequent Financing equal to 100% of the Subsequent Financing (the
“Participation Maximum”) on the same terms, conditions and price provided for in
the Subsequent Financing.
 
(b) At least 5 Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”). Upon the request of a Purchaser, and
only upon a request by such Purchaser, for a Subsequent Financing Notice, the
Company shall promptly, but no later than 1 Trading Day after such request,
deliver a Subsequent Financing Notice to such Purchaser. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.
 
(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 5th Trading Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Purchaser as of such 5th Trading Day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate.
 
(d) If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of the
Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.
 
-26-

--------------------------------------------------------------------------------


 
(e) If by 5:30 p.m. (New York City time) on the 5th Trading Day after all of the
Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.13 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.13.
 
(f) Notwithstanding the foregoing, this Section 4.13 shall not apply in respect
of (i) an Exempt Issuance or (ii) an underwritten public offering of Common
Stock.
 
4.14 Subsequent Equity Sales.
 
(a) From the date hereof until 45 days after the Effective Date, neither the
Company nor any Subsidiary shall issue shares of Common Stock or Common Stock
Equivalents except pursuant to conversion of the Company’s currently outstanding
convertible securities or exercise of currently outstanding rights to acquire
Common Stock.
 
(b) From the date hereof until such time as no Purchaser holds any of the
Securities, the Company shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Financing involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.
 
(c) Notwithstanding the foregoing, this Section 4.14 shall not apply in respect
of an Exempt Issuance, except that no Variable Rate Transaction shall be an
Exempt Issuance. 
 
4.15 Most Favored Nation Provision. From the date hereof until the one year
anniversary of the Closing Date, any time the Company effects a Subsequent
Financing, each Purchaser may elect, in its sole discretion, to exchange all or
some of the Notes then held by it for any securities issued in a Subsequent
Financing based on the outstanding principal amount of the Note plus accrued but
unpaid interest and other fees owed and the effective price at which such
securities were sold in such Subsequent Placement.
 
-27-

--------------------------------------------------------------------------------


 
4.16 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. Further, the Company shall
not make any payment of principal or interest on the Notes in amounts which are
disproportionate to the respective principal amounts outstanding on the Notes at
any applicable time. For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended to treat for the Company the Note
holders as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
 
4.17 Bonus Shares. The Company shall take any and all action requested by a
Purchaser, including providing any legal opinions, in order to cause the
transfer of the Bonus Shares to such Purchaser.
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination. This Agreement may be terminated by any Purchaser, by written
notice to the other parties, if the Closing has not been consummated on or
before April 15, 2007; provided that no such termination will affect the right
of any party to sue for any breach by the other party (or parties).
 
5.2 Fees and Expenses. At the Closing, the Company has agreed to reimburse
Little Wing LP (“Little Wing”) for its legal fees and expenses. Except as
expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities.
 
5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the second Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
-28-

--------------------------------------------------------------------------------


 
5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers (or their permitted transferees) holding at least 75%
of the principal amount of the Notes then outstanding in the aggregate or, in
the case of a waiver, by the party against whom enforcement of any such waiver
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.11.
 
5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. THE PARTIES HERETO EACH WAIVE
ALL RIGHTS TO A TRIAL BY JURY. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
-29-

--------------------------------------------------------------------------------


 
5.10 Survival. The representations and warranties contained herein shall survive
each Closing and the delivery, exercise and/or conversion of the Securities, as
applicable for the applicable statute of limitations.
 
5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, if any Purchaser exercises a right, election, demand or option under
a Transaction Documents and the Company does not timely perform its related
obligations within the periods therein provided, such Purchaser may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, in the case of a
rescission of a conversion of a Note or exercise of a Warrant, the Purchaser
shall be required to return any shares of Common Stock subject to any such
rescinded conversion or exercise notice.
 
5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
-30-

--------------------------------------------------------------------------------


 
5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Documents or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Documents. Notwithstanding any
provision to the contrary contained in any Transaction Documents, it is
expressly agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.
 
-31-

--------------------------------------------------------------------------------


 
5.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Documents. Nothing contained herein or in any Transaction Documents,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.
 
5.19 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled. 
 
5.20 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 
-32-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 VISTULA COMMUNICATIONS SERVICES, INC.  
Address for Notice:
      By:
/s/ Rupert Galliers-Pratt
 
 
 

--------------------------------------------------------------------------------

Name: Rupert Galliers-Pratt
Title: President and Chief Executive Officer
 
405 Park Avenue, Suite 801
New York, NY 10022
ATTN: Chief Executive Officer
Fax:
 With a copy to (which shall not constitute notice):            
 Foley Hoag LLP
155 Seaport Boulevard
Boston, MA 02210
Attn: Paul Bork, Esq.
Fax: 617.832.7000
   

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
-33-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: JMG Capital Partners, LP       
Signature of Authorized Signatory of Purchaser: /s/ Jonathan Glaser    
Name of Authorized Signatory: Jonathan Glaser       
Title of Authorized Signatory: Member Manager of the General Partner
Email Address of Purchaser:
________________________________________________________________
 
Address for Notice of Purchaser:
11601 Wilshire Blvd. Ste 2180
Los Angeles, CA 90005
 
Address for Delivery of Securities for Purchaser (if not same as above):
 
Closing Subscription Amount: $400,000
Warrant Shares: 400,000


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
o My Warrant and Note shall contain a 4.99% blocker provision.
x My Warrant and Note shall contain a 9.99% blocker provision.
 
-34-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: JMG Triton Offshore Fund, Ltd.      
Signature of Authorized Signatory of Purchaser: /s/ Jonathan Glaser    
Name of Authorized Signatory: Jonathan Glaser       
Title of Authorized Signatory: Member Manager of the Investment Manager
Email Address of Purchaser:
________________________________________________________________ 
 
Address for Notice of Purchaser:
11601 Wilshire Blvd. Ste 2180
Los Angeles, CA 90005
 
Address for Delivery of Securities for Purchaser (if not same as above):
 
Closing Subscription Amount: $400,000
Warrant Shares: 400,000


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
o My Warrant and Note shall contain a 4.99% blocker provision.
x My Warrant and Note shall contain a 9.99% blocker provision.
 
-35-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Bushido Capital Master Fund, LP       
Signature of Authorized Signatory of Purchaser: /s/ Ronald S. Dagar    
Name of Authorized Signatory: Ronald S. Dagar       
Title of Authorized Signatory: Director 
Email Address of Purchaser:
________________________________________________________________
 
Address for Notice of Purchaser:
145 East 57th Street, 11th Floor
New York, NY 10022


Address for Delivery of Securities for Purchaser (if not same as above):


Closing Subscription Amount: $50,000
Warrant Shares: 50,000


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
x My Warrant and Note shall contain a 4.99% blocker provision.
o My Warrant and Note shall contain a 9.99% blocker provision.
 
-36-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: JANA Piranha Master Fund, Ltd.      
Signature of Authorized Signatory of Purchaser: /s/ Marc Lehmann    
Name of Authorized Signatory: Marc Lehmann       
Title of Authorized Signatory: Partner, JANA Partners LLC
Email Address of Purchaser:
________________________________________________________________
 
Address for Notice of Purchaser:
c/o JANA Partners LLC
200 Park Ave, Suite 3300
New York, NY 10166
Attention: Marc Lehmann


Address for Delivery of Securities for Purchaser (if not same as above):
Goldman Sachs, fbo JANA Partners
One New York Plaza
New York, NY 10004
Attention: Tomie Akin, 44th Floor


Closing Subscription Amount: $650,000
Warrant Shares: 650,000


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
o My Warrant and Note shall contain a 4.99% blocker provision.
x My Warrant and Note shall contain a 9.99% blocker provision.
 
-37-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Little Wing LP         
Signature of Authorized Signatory of Purchaser: /s/ Parker L. Quillen    
Name of Authorized Signatory: Parker L. Quillen       
Title of Authorized Signatory: Sole Managing Member, Quilcap Mgmt., LLC,    
 Quilcap Mgmt. LLC as Investment Manager
Email Address of Purchaser:
________________________________________________________________
 
Address for Notice of Purchaser:
145 East 57th Street, 10th Floor
New York, NY 10022


Address for Delivery of Securities for Purchaser (if not same as above):


Closing Subscription Amount: $595,500
Warrant Shares: 595,500


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
   o My Warrant and Note shall contain a 4.99% blocker provision.
x My Warrant and Note shall contain a 9.99% blocker provision.
 
-38-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Tradewinds Fund Ltd.         
Signature of Authorized Signatory of Purchaser: /s/ Parker L. Quillen    
Name of Authorized Signatory: Parker L. Quillen       
Title of Authorized Signatory: Sole Managing Member, Quilcap Mgmt., LLC
Email Address of Purchaser:
________________________________________________________________
    
Address for Notice of Purchaser:
145 East 57th Street, 10th Floor
New York, NY 10022


Address for Delivery of Securities for Purchaser (if not same as above):
 
Closing Subscription Amount: $104,500
Warrant Shares: 104,500


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
o My Warrant and Note shall contain a 4.99% blocker provision.
x My Warrant and Note shall contain a 9.99% blocker provision.
 
-39-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Betty B. Evans         
Signature of Authorized Signatory of Purchaser: /s/ Betty B. Evans by Whitney S.
Quillen 
 her attorney in fact    
Name of Authorized Signatory: Whitney S. Quillen       
Title of Authorized Signatory: Power of Attorney (attorney in fact)
Email Address of Purchaser:
________________________________________________________________
    
Address for Notice of Purchaser:
145 East 57th Street, 10th Floor
New York, NY 10022


Address for Delivery of Securities for Purchaser (if not same as above):


Closing Subscription Amount: $50,000
Warrant Shares: 50,000


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
x My Warrant and Note shall contain a 4.99% blocker provision. 
o My Warrant and Note shall contain a 9.99% blocker provision.
 
-40-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: GSSF Master Fund, LP        
Signature of Authorized Signatory of Purchaser: /s/ E. B. Lyon IV     
Name of Authorized Signatory: E. B. Lyon IV       
Title of Authorized Signatory: Authorized Agent
Email Address of Purchaser:
________________________________________________________________
     
Address for Notice of Purchaser:
100 Crescent Court, Suite 490
Dallas, Texas 75201


Address for Delivery of Securities for Purchaser (if not same as above):


Closing Subscription Amount: $100,000.00
Warrant Shares: 100,000


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one) 
o My Warrant and Note shall contain a 4.99% blocker provision. 
x My Warrant and Note shall contain a 9.99% blocker provision.
 
-41-

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO VISTULA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Stratford Partners, LP        
Signature of Authorized Signatory of Purchaser: /s/ Chad Comiteau    
Name of Authorized Signatory: Chad Comiteau       
Title of Authorized Signatory: General Partner
Email Address of Purchaser:
________________________________________________________________
     
Address for Notice of Purchaser:
237 Park Avenue
Suite 900
New York, NY 10017


Address for Delivery of Securities for Purchaser (if not same as above):


Closing Subscription Amount: $150,000
Warrant Shares: 150,000


EIN Number:


Blocker Provision Election: Please choose from one of the two options below:


(check one)
o My Warrant and Note shall contain a 4.99% blocker provision.
o My Warrant and Note shall contain a 9.99% blocker provision.
 
-42-

--------------------------------------------------------------------------------



Exhibit A


Form of 12% Convertible Note
 
[See Exhibit 4.1 of this filing.]
 
-43-

--------------------------------------------------------------------------------



Exhibit B


Form of Registration Rights Agreement
 
[See Exhibit 10.2 of this filing.]
 
-44-

--------------------------------------------------------------------------------



Exhibit C


Form of Warrant
 
[See Exhibit 4.2 of this filing.]
 
-45-

--------------------------------------------------------------------------------



Exhibit D


Form of Legal Opinion
 
FOLEY HOAG LLP
ATTORNEYS AT LAW


April 6, 2007


To:  Each of the Purchasers under the Securities Purchase Agreement
 
Re: Securities Purchase Agreement


Ladies and Gentlemen:
 
We have acted as counsel for Vistula Communications Services, Inc., a Delaware
corporation (the “Company”), in connection with the negotiation of the
Securities Purchase Agreement by and among the purchasers signatory thereto (the
“Purchasers”) and the Company dated as of even date herewith (the “Purchase
Agreement”), the Registration Rights Agreement between the Purchasers and the
Company dated as of even date herewith (the “Registration Rights Agreement”),
and the Escrow Agreement between the Purchasers, the escrow agent and the
Company dated as of even date herewith (the “Escrow Agreement”). The Purchase
Agreement provides for the issuance and sale by the Company of up to $2,500,000
in aggregate principal amount of convertible notes (the “Notes”) and warrants to
purchase up to 2,500,000 shares of the Common Stock, $.001 par value per share
(the “Common Stock”), of the Company (the “Warrants”) (the shares of Common
Stock issued or issuable pursuant to the exercise of the Warrants and conversion
of the Notes are collectively referred to herein as the “Underlying Shares”)
(the Escrow Agreement, Purchase Agreement, Registration Rights Agreement, Notes
and Warrants are collectively referred to herein as the “Agreements”). All terms
used herein have the meanings defined for them in the Purchase Agreement unless
otherwise defined herein.
 
This opinion is furnished to you pursuant to the Purchase Agreement. In
rendering the opinions expressed below, we have examined originals or copies of:
(i) the Agreements, (ii) the Company’s Certificate of Incorporation, as amended
through the date hereof (“Certificate of Incorporation”), and (iii) the
Company’s By-laws, as in effect on the date hereof (the “By-laws”), and we have
examined and considered such corporate records, certificates and matters of law
as we have deemed appropriate as a basis for our opinions set forth below. In
rendering the opinions expressed below, we have relied, as to factual matters,
upon the representations and warranties of the Company contained in the
Agreements.
 
Based upon and subject to the foregoing, we are of the opinion that:
 
1. The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business and to own, lease and operate its properties
and assets, in each case, as described in the SEC Reports. Vistula USA, Inc. is
a corporation duly organized and validly existing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business and to own, lease and operate its properties and assets. As disclosed
in the Schedules to the Purchase Agreement, neither the Company nor Vistula USA,
Inc. is in good standing in Delaware.
 
-46-

--------------------------------------------------------------------------------


 
2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Agreements and to issue the Notes, the
Warrants and the Underlying Shares. The execution and delivery of the Agreements
by the Company and the consummation by it of the transactions contemplated
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. Each of the Agreements has been duly executed and
delivered by the Company, and the Notes and Warrants have been duly executed,
issued and delivered by the Company and each of the Agreements constitutes valid
and binding obligations of the Company enforceable against the Company in
accordance with their respective terms.
 
3. The execution, delivery and performance of the Agreements by the Company and
the consummation by the Company of the transactions contemplated thereby,
including, without limitation, the issuance of the Notes, the Warrants and the
Underlying Shares, do not and will not (i) result in a violation of the
Company’s Certificate of Incorporation or By-Laws; (ii) except as disclosed in
the Disclosure Schedules, conflict with, or constitute a material default (or an
event that with notice or lapse of time or both would become a material default)
under, any material agreement, indenture or instrument listed as exhibits in the
SEC Reports to which the Company is a party, except for such conflicts and
defaults, as would not, individually or in the aggregate, have a Material
Adverse Effect or for which a consent and waiver have been obtained; or (iii)
result in a violation of the Delaware General Corporation Law or any federal or
Massachusetts law, rule or regulation applicable to the Company or by which any
property or asset of the Company is bound or affected, except for such
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. To our knowledge, the Company is not in violation of any terms
of its Certificate of Incorporation or By-laws.
 
4. Assuming the accuracy of the representations and warranties made by the
Purchasers in the Purchase Agreement, the issuance of the Notes, the Warrants
and the Underlying Shares in accordance with the Purchase Agreement will be
exempt from registration under the Securities Act of 1933, as amended. Upon
conversion of the Notes or exercise of the Warrants in accordance with their
respective terms, the Underlying Shares, will be duly and validly issued, fully
paid and nonassessable, and free of any liens, encumbrances and preemptive or
similar rights contained in the Company’s Certificate of Incorporation or
By-laws or, to our knowledge, in any agreement to which the Company is a party.
 
5. We have not been engaged to devote substantive attention to any actions,
suits, proceedings or investigations that are pending against the Company or its
properties. To our knowledge, except as disclosed in the SEC Reports or the
Schedules to the Purchase Agreement, the Company is not a party to or subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality.
 
-47-

--------------------------------------------------------------------------------


 
6. As of the date hereof, the authorized capital stock of the Company consists
of 200,000,000 shares of Common Stock of which shares 66,964,898 are outstanding
and 10,000,000 shares of undesignated Preferred Stock of which none are
outstanding. The Bonus Shares have been duly authorized and are fully paid and
non-assessable.
 
7. Assuming the accuracy of the representations and warranties made by the
Purchasers in the Purchase Agreement, the transfer of the Bonus Shares in
accordance with the Purchase Agreement will be exempt from registration with the
Securities Act.
 
The opinions expressed herein are subject to the following assumptions,
limitations, qualifications and exceptions:
 
(a) We have made such legal and factual examinations and inquiries as we have
deemed advisable or necessary for the purpose of rendering this opinion.
 
(b) We have examined, among other things, originals or copies of such corporate
records of the Company, certificates of public officials and such other
documents and questions of law that we consider necessary or advisable for the
purpose of rendering this opinion. In such examination we have assumed the
genuineness of all signatures or original documents, the authenticity and
completeness of all documents submitted to us as originals, the conformity to
original documents of all copies submitted to us as copies thereof, the legal
capacity of natural persons, and the due execution and delivery of all documents
(except as to due execution and delivery by the Company) where due execution and
delivery are a prerequisite to the effectiveness thereof.
 
(c) As used in this opinion, the expression “to our knowledge” refers to the
current actual knowledge of the attorneys of this firm who have worked on
matters for the Company solely in connection with the Agreements and the
transactions contemplated thereby.
 
(d)  For purposes of this opinion, we have assumed that you have all requisite
power and authority, and have taken any and all necessary corporate action, to
execute and deliver the Agreements, and we are assuming that the representations
and warranties made by the Purchasers in the Agreements and pursuant thereto are
true and correct.  
 
(e) Our opinion is based upon our knowledge of the facts as of the date hereof
and assumes no event will take place in the future which would affect the
opinions set forth herein other than future events contemplated by the
Agreements. We assume no duty to communicate with you with respect to any change
in law or facts which comes to our attention hereafter.
 
(f) In rendering the opinion in paragraph 1 with respect to legal existence of
the Company in the State of Delaware, we have relied solely upon a certificate
of the Secretary of State of Delaware and we express such opinion as of the date
of such certificate. In rendering the opinion in paragraph 1 with respect to
legal existence of Vistula USA, Inc. in the State of Delaware, we have relied
solely upon a certificate of the Secretary of State of Delaware and we express
such opinion as of the date of such certificate. We express no opinion as to the
tax good standing of the Company or any of its subsidiaries.
 
-48-

--------------------------------------------------------------------------------


 
(g)  In rendering the opinion in paragraph 5, we have relied upon a certificate
of the Chief Financial Officer and Chairman of the Board of the Company (the
“Certificate”) without further investigation. In particular, we have not
searched the dockets of the courts or government agencies or instrumentalities
of any jurisdictions.
 
(h) In rendering the opinion expressed in paragraph 6 with respect to
capitalization, we have relied upon the Certificate without further
investigation.
 
We have made such examination of Massachusetts law, federal law, and the
Delaware General Corporation Law as we have deemed necessary for the purpose of
this opinion. In rendering opinions concerning the Delaware General Corporation
Law, we have, with your consent, relied exclusively upon a review of published
statutes. In rendering opinions respecting the enforceability of the Agreements,
we have assumed, with your consent and without any research or other
confirmation, that the laws of the State of New York are identical in all
respects to the laws of The Commonwealth of Massachusetts. We express no opinion
herein as to the laws of any jurisdiction other than The Commonwealth of
Massachusetts, the federal laws of the United States of America and the Delaware
General Corporation Law.
 
The opinions expressed herein are qualified to the extent that (1) the
enforceability of any provisions of the Agreements or any instrument or of any
right granted thereunder may be subject to or affected by any bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other similar
law of general application relating to or affecting the rights or remedies of
creditors generally, which law may be in effect from time to time, (2) the
remedy of specific performance or any other equitable remedy may be unavailable
or may be withheld as a matter of judicial discretion, (3) equitable principles
and principles of public policy may be applied in construing or enforcing the
provisions of the Agreements or of any other agreement, instrument or document,
and (4) the enforceability, validity or binding effect of any remedial provision
of the Agreements may be limited by applicable law which may limit particular
rights and remedies but not so as to interfere materially with the practical
realization of the benefits intended to be provided to you by the Agreements. In
addition, the opinions expressed herein are subject to the qualification that
the enforcement of any of your rights are in all cases subject to the your
implied duty of good faith and fair dealing.
 
We express no opinion herein as to the validity or enforceability of any
provision of the Agreements or any other instrument or document to the extent
that such provision purports to (1) constitute a waiver by the Company of any
statutory right except where advance waiver is expressly permitted by the
relevant statute; (2) require the Company to indemnify or to hold harmless you
or any other person or entity from the consequences of any negligent or other
wrongful act or omission of you or such other person or entity; (3) provide for
indemnification or contribution by the Company in connection with the
Agreements, the transactions contemplated thereby or otherwise to the extent
such indemnification or contribution may be limited by applicable laws or as a
matter of public policy; or (4) constitute a waiver of any right to a hearing on
or adjudication of any issue or the right to trial by jury. We express no
opinion with respect to whether any of the provisions of the Agreements or the
transactions contemplated by the Agreements comply with the usury laws of any
jurisdiction.
 
-49-

--------------------------------------------------------------------------------


 
This opinion shall be interpreted in accordance with the Legal Opinions
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Business Law Section as published in 53 Business Lawyer 831 (May
1998).
 
This opinion is furnished to the Purchasers solely for their benefit in
connection with the transactions described above and, except as otherwise
expressly set forth herein, may not be relied upon by any other person or for
any other purpose without our prior written consent, except that the opinions
expressed in paragraph (4) and (7) above may be relied upon by Continental Stock
Transfer & Trust Company as Transfer Agent.

       
Very truly yours,
     
FOLEY HOAG LLP
 
   
   
  By:      

--------------------------------------------------------------------------------

A Partner

 
-50-

--------------------------------------------------------------------------------



Exhibit E


Form of Escrow Agreement
 
[See Exhibit 10.5 of this filing.]
 
-51-

--------------------------------------------------------------------------------


 
Disclosure Schedules


Delivered Pursuant to


Securities Purchase Agreement


By and Among


Vistula Communications Services, Inc. and the Purchasers Named Therein


April 6, 2007
 
-52-

--------------------------------------------------------------------------------


 
The following are the Disclosure Schedules of Vistula Communications Services,
Inc., a Delaware corporation, (the “Company”) to the Securities Purchase
Agreement by and between the Company and the Purchasers named therein, dated of
even date herewith (the “Agreement”). Unless otherwise stated, capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.


These Disclosure Schedules are arranged in sections and paragraphs corresponding
to the number and lettered sections and paragraphs contained in Section 3.1 of
the Agreement and the disclosure in any section or paragraph shall qualify other
sections and paragraphs in Section 3.1 of the Agreement.
 
These Disclosure Schedules and the information and disclosures contained in
these Disclosure Schedules are intended only to qualify and limit the
representations and warranties of the Company contained in the Agreement and
shall not be deemed to expand in any way the scope or effect of any such
representations or warranties.


The headings contained in the Disclosure Schedules are included for convenience
only and are not intended to limit the effect of the disclosures contained in
the Disclosure Schedules or to expand the scope of the information required to
be disclosed in the Disclosure Schedules.


Any reference to or listing, description, disclosure or other inclusion of any
item or other matter in the Disclosure Schedules shall not be construed to mean
that such item or other matter is required to be referred to, listed, described,
disclosed or otherwise so included in the Disclosure Schedules, nor shall it be
deemed to be an admission or acknowledgement, in and of itself, that such
information is material or that such information has or would have a Material
Adverse Effect.
 
-53-

--------------------------------------------------------------------------------


 
Schedule 3.1(a)


Subsidiaries


The Company has the following wholly-owned subsidiaries:


Vistula Limited, a company incorporated under the laws of England and Wales


Goodman Blue Limited, a company incorporated under the laws of England and Wales


Cardlink Services Limited, a company incorporated under the laws of Scotland


Vistula Telecom Limited, a company incorporated under the laws of England and
Wales


Vistula USA, Inc., a company incorporated under the laws of the State of
Delaware
 
The Company has one subsidiary which is partially owned at 60% ownership which
is listed below:


Vistula Communications SA (Pty) Ltd., a company incorporated under the laws of
South Africa
 
-54-

--------------------------------------------------------------------------------


 
Schedule 3.1(b)


Organization and Qualification


Vistula Limited is not in good standing with Companies House in the United
Kingdom. Vistula Limited failed to file accounts for the 2005 fiscal year due to
the preparer holding the accounts for payment of at least a meaningful portion
of amounts owed to them for these preparations and other services. The Company
expects that the delinquent accounts will be finalized and filed with Companies
House by June 30, 2007. No taxes are due and a small late penalty fee may be
due.


Both Vistula Limited and Goodman Blue are not in good standing with the Inland
Revenue in the United Kingdom. Both entities owe past taxes for PAYE (Pay As You
Earn) which is the equivalent to the IRS’s FICA, Unemployment, and other taxes
withheld from employee paychecks and is the part of an employee’s salary that
represents their withholdings and should be paid directly to the government at
the same time staff is paid. Vistula Limited is approximately £10,000 (USD
20,000) behind and Goodman Blue is approximately £35,000 (USD 70,000) behind. If
the respective entities do not pay their respective delinquencies by Tuesday,
April 3, 2007, Inland Revenue bailiffs may come to the offices of Vistula
Limited and Goodman Blue to seize assets to secure the outstanding debts. This
means that desks, chairs and PC’s may be seized; however the value of these
assets may be less than the amounts owed.


Vistula Communications Services, Inc. has not filed its Delaware Franchise Tax
Return, has not paid its 2006 Delaware Franchise Tax and is not in good standing
with the State of Delaware. The Company expects that the filing will be made and
the amounts and penalties due in respect of this filing of approximately $15,000
will be paid within two weeks of the Closing Date.


Vistula Communications Services, Inc. and Vistula USA, Inc. have not filed
extensions for their 2006 Federal and State Corporate Income Tax returns, are
not in good standing with the states of New York and Massachusetts and are not
in good standing with the IRS. The Company expects to file the respective
extensions, pay amounts due and penalties due in respect of these filings, and
estimates that approximately $2,500 will be paid within two weeks of the Closing
Date for the required filings to bring the Company into good standing.
 
-55-

--------------------------------------------------------------------------------


 
Schedule 3.1(d)


No Conflicts


On October 11, 2006, the Company entered into a Purchase Agreement for all
ordinary shares of Goodman Blue Limited, a UK company, from the sole
shareholder, Scott Lee Goodwin (“Goodwin”), for 2,500,000 common shares subject
to an option (or “Put”) held by Goodwin to require the Company to repurchase the
shares for $1.00 each or $2,500,000. The Put was extended to March 21, 2007 for
1,400,000 shares (“First Put Option”) at $1.00 each and extended to August 31,
2007 for 1,100,000 shares (“Second Put Option”) at $1.00 each. The Put option
for March 21, 2007 was not exercised; however the Company has verbally agreed to
consider an alternate solution for both the First Put Option and the Second Put
Option.
 
-56-

--------------------------------------------------------------------------------


 
Schedule 3.1(g)


Capitalization


The authorized capital stock of the Company consists of 200,000,000 shares of
Common Stock, $.001 par value per share, and 10,000 shares of undesignated
Preferred Stock, $.001 par value per share. There are currently issued and
outstanding 66,964,898 shares of Common Stock. Included in the list of issued
and outstanding stock is the 2,500,000 shares of common stock issued to Scott
Lee Goodwin that are described in Schedule 3.1(d). The common stock listed below
was issued and outstanding to the following stockholders as of December 31,
2006*:


BARBARA BADI
   
50,000
 
BALTIC ASSET MANAGEMENT
   
680,000
 
ENOS BANDA
   
100,000
 
WENSLEY BARKER III
   
25,000
 
BARRON INTERNATIONAL HOLDING LIMITED
   
1,350,000
 
BARRON INTERNATIONAL HOLDING LTD
   
2,000,000
 
BERGGRUEN HOLDINGS NORTH AMERICAN LTD
   
1,499,000
 
ADAM BISHOP
   
500,000
 
JEANETTE BISHOP
   
6,000
 
BLS FUTURES LIMITED
   
400,000
 
BRANTRIDGE ESTATES LIMITED
   
2,500,000
 
ANDREW BRUDENELL-BRUCE
   
15,000
 
BUSTER BURKE LIMITED
   
250,000
 
CEDE & CO (FAST)
   
11,864,208
 
CITIGROUP GLOBAL MARKETS INC
   
2,000
 
EVAN COLLINS
   
50,000
 
COULOMB LTD
   
150,000
 
CRT CAPITAL GROUP LLC
   
1,100,000
 
DIALECTIC ANTITHESIS PARTNERS LP
   
125,000
 
DIALECTIC CAPITAL PARTNERS LP
   
125,000
 
A G EDWARDS & SONS INC
   
8,840
 
EXECUTIVE MANAGEMENT SERVICES LIMITED
   
5,250,000
 
ALEXANDRA GALLIERS-PRATT
   
1,080,000
 
FREDERICK GALLIERS-PRATT
   
900,000
 
GEORGE GALLIERS-PRATT
   
1,350,000
 
ISABELLA GALLIERS-PRATT
   
450,000
 
RUPERT GALLIERS-PRATT
   
630,000
 
GERLACH & CO
   
22,500
 
GOLDMAN SACHS & CO
   
970,000
 
SCOTT LEE GOODWIN *
   
2,500,000
 
MATTHEW GOULD
   
250,000
 
MOHAMMED HABIB
   
100,000
 
J DOUGLAS HARVEY
   
25,000
 
HERMITAGE CAPITAL CORP
   
100,000
 
ALEXANDER HESKETH
   
15,000
 
INDIGO VENTURES LLC
   
1,500,000
 
JANA PIRANHA MASTER FUND LTD
   
2,000,000
 
JMG CAPITAL PARTNERS LP
   
1,000,000
 
JMG TRITON OFFSHORE FUND LTD
   
1,000,000
 
STEVEN KENDALL
   
5,000
 
KRISTEN KULIGA
   
200
 
LITTLE WING LP
   
196,500
 
LOEB PARTNERS CORPORATION
   
2,000,000
 
MICHAEL MANDER
   
15,000
 
MAURETANIA PARTNERS L P
   
250,000
 
MORGAN STANLEY & CO INCORPORATED
   
1,000
 
MRS PARTNERS LLC
   
125,000
 
NARRAGANSETT OFFSHORE LTD
   
1,040,000
 
NARRAGANSETT I LP
   
960,000
 
NATIONAL INVESTOR SERVICES
   
600
 
NETYANTRA INC
   
14,550,000
 
OLYMPIC CORPORATE HOLDINGS LIMITED
   
175,000
 
ONETA ASSOCIATES INC
   
2,620,000
 
OPPENHEIMER & CO INC
   
35,500
 
PENSON FINANCIAL SERVICES INC
   
50
 
RUSH & CO
   
10,000
 
SANDLER CAPITAL STRUCTURE
   
250,000
 
SDS CAPITAL GROUP SPC LTD
   
100,000
 
SF CAPITAL PARTNERS LTD
   
1,000,000
 
ROSEMARY SHARP
   
150,000
 
WILLIAM TENANT
   
45,000
 
NICK TOPHAM
   
35,000
 
TRADEWINDS FUND LTD
   
53,500
 
TRIBECA GLOBAL CONVERTIBLE
   
800,000
 
ANTHONY WARRENDER
   
160,000
 
KEVIN WEST
   
100,000
 
GEORGE YOUNG
   
345,000
 
TOTAL
   
66,964,898
 

 
* Shares issued to Scott Lee Goodwin may be required to be repurchased by the
Company under an option held by Scott Lee Goodwin pursuant to the Purchase
Agreement for the acquisition of Goodman Blue Limited. This is further described
in Schedule 3.1(d).
 
-57-

--------------------------------------------------------------------------------


 
No shares of Preferred Stock are issued and outstanding.


There are currently options issued and outstanding to purchase a total of
11,826,050 shares of Common Stock as follows:


Unexercised Options Granted to:
 
# of Options
 
Strike Price
 
Expiration Date
 
Adam Bishop
   
500,000
 
$
0.45
   
07/07/15
 
Adam Bishop
   
750,000
 
$
1.50
   
12/23/15
 
Adam Bishop
   
150,000
 
$
1.25
   
04/12/16
 
Anthony Warrender
   
15,000
 
$
0.05
   
05/05/09
 
Anthony Warrender
   
225,000
 
$
0.45
   
07/07/15
 
Anthony Warrender
   
250,000
 
$
1.50
   
12/23/15
 
Anthony Warrender
   
50,000
 
$
1.25
   
04/12/16
 
Auris Consulting Ltd.
   
95,000
 
$
1.30
   
12/07/15
 
Enrique Lopez-Negrete
   
250,000
 
$
1.19
   
02/15/16
 
Executive Management Services Limited(1)
   
650,000
 
$
0.45
   
07/07/15
 
Executive Management Services Limited(1)
   
4,000,000
 
$
1.50
   
12/23/15
 
Executive Management Services Limited(1)
   
800,000
 
$
1.25
   
04/12/16
 
Fernando Aparicio
   
90,000
 
$
1.19
   
02/15/16
 
George R. Vaughn
   
50,000
 
$
0.45
   
07/07/15
 
George R. Vaughn
   
100,000
 
$
1.50
   
12/23/15
 
George R. Vaughn
   
20,000
 
$
1.25
   
04/12/16
 
Ian Cope
   
250,000
 
$
1.42
   
01/05/16
 
Ian Cope
   
250,000
 
$
1.50
   
12/23/15
 
Ian Cope
   
50,000
 
$
1.25
   
04/12/16
                       
Ian Cope
   
20,000
 
$
0.32
   
02/05/17
 
J. Keith Markley
   
778,050
 
$
1.18
   
04/11/16
 
J. Marcus Payne
   
150,000
 
$
0.45
   
07/07/15
 
J. Marcus Payne
   
250,000
 
$
1.50
   
12/23/15
 
J. Marcus Payne
   
50,000
 
$
1.25
   
04/12/16
 
Jack Early
   
250,000
 
$
1.18
   
04/11/16
 
Jared P. Taylor
   
8,000
 
$
0.45
   
07/14/15
 
Jared P. Taylor
   
200,000
 
$
0.65
   
07/27/16
                       
Jared P. Taylor
   
50,000
 
$
0.32
   
02/05/17
 
Jeremy Strong
   
50,000
 
$
0.45
   
07/07/15
 
Luis Toruno
   
30,000
 
$
0.42
   
12/04/16
                       
Mark Bole
   
10,000
 
$
0.32
   
02/05/17
 
Nicholas Topham
   
250,000
 
$
1.30
   
12/14/15
 
Nicholas Topham
   
250,000
 
$
1.50
   
12/23/15
 
Nicholas Topham
   
50,000
 
$
1.25
   
04/12/16
                       
Nicholas Topham
   
25,000
 
$
0.32
   
02/05/17
 
Nicholas Topham
   
100,000
 
$
0.45
   
07/07/15
 
Nigel Downton
   
10,000
 
$
0.45
   
07/07/15
 
Olympic Corporate Holdings Limited(2)
   
500,000
 
$
1.50
   
12/23/15
 
Olympic Corporate Holdings Limited(2)
   
100,000
 
$
1.25
   
04/12/16
 
Oscar Brito
   
95,000
 
$
0.45
   
07/15/15
                       
Rod Jones
   
10,000
 
$
0.32
   
02/05/17
 
Rosemary Sharp
   
45,000
 
$
0.42
   
12/04/16
                       
Total Options Unexercised
   
11,826,050
             

 

 
(1)
Rupert Galliers-Pratt, the Company’s Chairman, President and Chief Executive
Officer, holds indirect voting and investment control over shares held by
Executive Management Services Limited.

 

 
(2)
J. Marcus Payne, one of the Company’s directors, is a director of Olympic
Corporate Holdings Limited.

 
-58-

--------------------------------------------------------------------------------


 
These options were issued under the Company’s Amended and Restated 2004 Stock
Incentive Plan.


The Company has issued the following convertible promissory notes (collectively,
the “Rothschild Notes”) to the J. Rothschild Assurance Self Invested Personal
Pension Plan No. 2 (the “Pension Plan”), the sole beneficiary of which is the
Company’s Chairman, Rupert Galliers-Pratt:


1. Principal amount of $125,000 issued on July 12, 2004


2. Principal amount of $150,000 issued on August 11, 2004


The Rothschild Notes have a one year term, accrue interest at the rate of 7% per
annum and are convertible into shares of the Company’s common stock at the price
of $1.50 per share. Interest accrued on the Rothschild Notes is also convertible
into shares of common stock at $1.50 per share. The Pension Plan has agreed to
extend the maturity dates of the Rothschild Notes until June 30, 2007. As of
December 31, 006 the balance due on the Rothschild Notes (including accrued
interest) was $204,943. This amount is convertible into shares of common stock
at a price of $1.50 per share.


On December 13, 2005, the Company entered into a Consultant, Representative and
Professional Services Agreement with Quest Telecommunications, Inc. (“Quest”)
pursuant to which the Company agreed to pay certain amounts and issue shares of
the Company’s common stock upon the signing of a definitive agreement with
Saigon Post and Telecommunications Services Corporation (“SPT”). The Company
entered into a distribution and marketing agreement with SPT with respect to the
V-Cube™ on July 3, 2006. Upon signing this agreement, the Company was obligated
to issue to Quest 300,000 shares of the Company’s common stock and to pay to
Quest $150,000 in cash, plus a continuing commission of thirty percent of the
license fees received from SPT in connection with the licensing and distribution
of the V-Cube™ in certain geographic areas (net of sales, use and value added
taxes, if any, payable by us in connection with such license fees). Although an
agreement with SPT has been signed, the Company does not expect to pay the
$150,000 in cash or the continuing commission of thirty percent of the license
fees received from SPT, due to SPT’s indication of its intent to enter into a
license purchase and maintenance agreement in lieu of the distribution and
marketing agreement and a reported delay in SPT’s ability to launch the product
due to the local government’s approval process. The Company does expect to issue
the 300,000 shares of common stock to Quest once Quest signs and delivers an
investment representation letter to the Company.
 
-59-

--------------------------------------------------------------------------------




The Company has issued the following warrants which are currently exercisable by
the holder. The list of warrant holders, strike price, the number of warrants
remaining and the expiration of each warrant issued is as follows:


Warrant Holders
 
Price
 
Remaining Warrants
 
Expiration Date
 
Alana Barksdale
 
$
1.34
   
7,836
   
03/30/11
 
Axiom Capital Management, Inc.
 
$
1.00
   
65,400
   
03/04/10
 
Axiom Capital Management, Inc.
 
$
1.50
   
3,469
   
10/31/10
 
Bergguen Holdings North America Ltd.
 
$
1.00
   
1,200,000
   
05/22/11
 
BLS Futures, Ltd.
 
$
1.34
   
447,760
   
03/30/11
 
Bushido Capital Master Fund, L.P.
 
$
1.50
   
500,000
   
10/31/10
 
CRT (for 5/22/2006 financing)
 
$
1.00
   
1,467,000
   
05/22/11
 
CRT (for Financial Advisory Agreement)
 
$
1.00
   
250,000
   
02/14/09
 
CRT Capital Group LLC
 
$
1.00
   
1,080,000
   
05/22/11
 
David Siegel
 
$
1.00
   
52,125
   
03/04/10
 
David Siegel
 
$
1.50
   
1,181
   
10/31/10
 
David Vynerib
 
$
1.00
   
20,625
   
03/04/10
 
Dialectic Antithesis Partners LP
 
$
1.00
   
100,000
   
05/22/11
 
Dialectic Capital Partners LP
 
$
1.00
   
100,000
   
05/22/11
 
DKR Soundshore Oasis Holding Fund Ltd
 
$
1.00
   
3,325,000
   
02/18/10
 
DKR Soundshore Strategic Holding Fund Ltd
 
$
1.00
   
175,000
   
02/18/10
 
Edward Neugeboren
 
$
1.00
   
25,000
   
02/18/10
 
Edward Neugeboren
 
$
1.34
   
22,388
   
03/30/11
 
Erik Brous
 
$
1.00
   
20,625
   
03/04/10
 
Evan Collins
 
$
1.00
   
340,000
   
05/22/11
 
Gamma Opportunity Capital Partners, LP
 
$
1.50
   
250,000
   
10/28/10
 
Gary Gross
 
$
1.00
   
57,356
   
03/04/10
 
Gary Gross
 
$
1.50
   
5,757
   
10/31/10
 
Goldman, Sachs & Co.
 
$
1.00
   
800,000
   
05/22/11
 
Gryphon Master Fund, L.P.
 
$
1.50
   
1,000,000
   
10/03/10
 
GSSF Master Fund, L.P.
 
$
1.50
   
499,999
   
10/03/10
 
Indigo Securities
 
$
1.00
   
536,375
   
03/04/10
 
Indigo Securities
 
$
1.50
   
140,376
   
10/31/10
 
J. Douglas Harvey
 
$
1.00
   
20,000
   
05/22/11
 
Jana Piranha Master Fund, Ltd.
 
$
1.00
   
3,200,000
   
05/22/11
 
JMG Capital Partners, LP
 
$
1.00
   
800,000
   
05/22/11
 
JMG Triton Offshore Fund, Ltd.
 
$
1.00
   
800,000
   
05/22/11
 
Keith Barksdale
 
$
1.00
   
25,000
   
02/18/10
 
Keith Barksdale
 
$
1.34
   
7,836
   
03/30/11
 
Little Wing LP
 
$
1.50
   
414,400
   
10/07/10
 
Little Wing LP
 
$
1.00
   
157,200
   
05/22/11
 
Marcel Martins
 
$
1.50
   
606
   
10/31/10
 
Marcelo Martins
 
$
1.00
   
21,369
   
03/04/10
 
Mason Barksdale
 
$
1.34
   
7,836
   
03/30/11
 
Mauretania Partners, LP
 
$
1.00
   
200,000
   
05/22/11
 
Michael S Urban & Sherrie Urban
 
$
1.00
   
9,500
   
02/18/10
 
Michael S Urban & Sherrie Urban
 
$
1.50
   
40,500
   
10/31/10
 
Murray Chernick
 
$
1.50
   
250,000
   
10/31/10
 
Narragansett I, LP
 
$
1.00
   
768,000
   
05/22/11
 
Narragansett Offshore, Ltd.
 
$
1.00
   
832,000
   
05/22/11
 
Oxford Capital Management, LLC
 
$
1.00
   
100,000
   
02/18/10
 
Paul Lisiak
 
$
1.34
   
22,388
   
03/30/11
 
Peyton Barksdale
 
$
1.34
   
7,836
   
03/30/11
 
Plainfield Special Situations Master Fund Limited
 
$
1.00
   
400,000
   
05/22/11
 
Professional Traders Fund, LLC
 
$
1.50
   
150,000
   
10/31/10
 
Richard & Joanne Kane
 
$
1.34
   
13,433
   
03/30/11
 
Robert Rosenberg
 
$
1.00
   
28,625
   
03/04/10
 
Robert Rosenberg
 
$
1.50
   
8,136
   
10/31/10
 
Rubenstein Investor Relations
 
$
0.45
   
100,000
   
03/01/10
 
Sandler Capital Structure Opportunities Mast Fund, Ltd.
 
$
1.00
   
300,000
   
05/22/11
 
Scott Craven
 
$
1.00
   
200,000
   
02/18/10
 
SDS Capital Group SPC Ltd
 
$
1.00
   
80,000
   
05/22/11
 
SF Capital Partners Ltd.
 
$
1.00
   
800,000
   
05/22/11
 
Stratford Partners, LP
 
$
1.00
   
600,000
   
02/18/10
 
Tradewinds Fund Ltd
 
$
1.50
   
85,600
   
10/07/10
 
Tradewinds Fund Ltd.
 
$
1.00
   
42,800
   
05/22/11
 
Tribecca Global Convertible Investments, Ltd.
 
$
1.00
   
1,000,000
   
05/22/11
 
Valor Capital Management LP
 
$
1.00
   
750,000
   
02/18/10
 
Wensley Barker III
 
$
1.00
   
20,000
   
05/22/11
 
William F. Williams
 
$
1.34
   
22,388
   
03/30/11
 
Total Warrants Outstanding
         
24,778,725
       

 
 
-60-

--------------------------------------------------------------------------------


 
The Company currently has convertible notes on its books of $6,300,000. A
detailed list of the Debenture holders is as follows:
 
Debenture Holder
 
Convertible Note Balance
 
Strike Price
 
# of Shares
 
Maturity Date
 
Bushido Capital Master Fund, L.P.
   
500,000.00
 
$
0.75
   
666,667
   
02/18/08
 
Gamma Opportunity Capital Partners, LP
   
250,000.00
 
$
0.75
   
333,333
   
02/18/08
 
Gryphon Master Fund, L.P.
   
999,999.75
 
$
0.75
   
1,333,333
   
02/18/08
 
GSSF Master Fund, L.P.
   
499,999.50
 
$
0.75
   
666,666
   
02/18/08
 
Little Wing LP
   
414,400.21
 
$
0.75
   
552,534
   
02/18/08
 
Stratford Partners, LP
   
600,000.00
 
$
0.75
   
800,000
   
02/18/08
 
Tradewinds Fund Ltd
   
85,600.04
 
$
0.75
   
114,133
   
02/18/08
 
DKR Soundshore Oasis Holding Fund Ltd
   
2,778,750.00
 
$
0.75
   
3,705,000
   
03/04/08
 
DKR Soundshore Strategic Holding Fund Ltd
   
146,250.00
 
$
0.75
   
195,000
   
03/04/08
 
Edward Neugeboren
   
24,999.75
 
$
0.75
   
33,333
   
03/04/08
       
6,299,999.25
         
8,399,999
       

 
The Company will be obligated to pay certain fees and/or issue certain warrants
to Oceana Partners LLC in connection with the sale of the convertible notes and
warrants.  A cash fee of 8% of the gross purchase price from new investors,
estimated to be $52,000, and a five year warrant to purchase up to 1,300,000
shares of common stock at an exercise price of $1.00 per share.


The Company will be obligated to pay certain fees and/or issue certain warrants
to W. Quillen Securities (“WQS”) in connection with the sale of the convertible
notes and warrants. A cash fee of 8% of the gross purchase price received from
any investors introduced to the Company by WQS, estimated to be $4,000, and a
five year warrant to purchase up to 100,000 shares of common stock at an
exercise price of $1.00 per share.


The Company may be obligated to pay certain fees and/or issue certain warrants
to Source Capital Group, Inc. (“SCG”) in connection with the sale of the
convertible notes and warrants in accordance with the Source Capital Engagement
Letter. The Company has requested a waiver from SCG of such fees and/or warrants
and SCG has orally agreed to waive any fee in connection with the sale of the
convertible notes and warrants. The Company expects that a written agreement
regarding this waiver will be obtained from SCG soon.


In consideration for, and as a condition to, the execution and delivery of a
waiver by the Company’s Debenture holders, pursuant to which the Debenture
holders (i) waive any late fee(s) associated with any overdue payment of
interest, and (ii) confirm that an event of default does not exist with respect
to the debentures, the Company may be obligated to reduce the exercise price of
replacement warrants that were issued to the Debenture holders pursuant to a
Warrant Exercise Agreement dated October 3, 2005 from $1.50 per share to $1.00
per share. The Company has also agreed to include full ratchet anti-dilution
provisions in the $1.00 warrants.


As a result of the re-pricing of these warrants, the Company expects the
exercise price of 559,701 existing warrants to be adjusted pursuant to their
weighted-average anti-dilution provisions. These warrants currently have an
exercise price of $1.34. The actual adjustment will be dependent upon the size
of the offering, and is believed not to be significant in comparison to the
number of warrants currently outstanding or in comparison to the fully diluted
number of commons shares.


See Schedule 3.1(d) for a description of a put option held by Scott Lee Goodwin.
 
-61-

--------------------------------------------------------------------------------


 
Schedule 3.1(i)


Material Changes
 
See Schedule 3.1(g) for a description of the Rothschild Notes.


See Schedule 3.1(d) for a description of a put option held by Scott Lee Goodwin.
 
-62-

--------------------------------------------------------------------------------




Schedule 3.1(j)


Litigation


The Company is delinquent in its rent payments for an apartment in London used
by NetYantra consultants. The landlord of the property has demanded payment and
is seeking a County Court Judgement. The Company believes it will avoid any
judgement provided it is able to make a payment by Friday, April 6, 2007.


Both Vistula Limited and Goodman Blue are not in good standing with the Inland
Revenue in the United Kingdom. Both entities owe past taxes for PAYE (Pay As You
Earn) which is the equivalent to the IRS’s FICA, Unemployment, and other taxes
withheld from employee paychecks and is the part of an employee’s salary that
represents their withholdings and should be paid directly to the government at
the same time staff is paid. Vistula Limited is approximately £10,000 (USD
20,000) behind and Goodman Blue is approximately £35,000 (USD 70,000) behind. If
the respective entities do not pay their respective delinquencies by Tuesday,
April 3, 2007, Inland Revenue bailiffs may come to the offices of Vistula
Limited and Goodman Blue to seize assets to secure the outstanding debts. This
means that desks, chairs and PC’s may be seized; however the value of these
assets may be less than the amounts owed.


On September 8, 2006, the Company sent a letter to Auris Consulting, Ltd.
(“Auris”) and Sandro Grimaldi (“S. Grimaldi”) regarding a Consulting Agreement
dated December 7, 2005 and a separate letter to Global Access Partners, Inc.
(“Global Access”) and Alex Grimaldi (“A. Grimaldi”) regarding a Consulting
Agreement, dated December 6, 2005, (together the “Consulting Agreements”) which
stated that the Company considered Auris and Global Access to be in material
default under the terms of their respective Consulting Agreements. As a result
of non-compliance with numerous requests by the Company for items agreed to in
the Consulting Agreements, the Company gave notice to Auris and Global Access
that it was suspending all payments under the respective Consulting Agreements
effective immediately.


In a letter dated September 6, 2006, the Law Offices of Glantz and Glantz, P.A.
wrote on behalf of Alejandro (Alex) Grimaldi (“Grimaldi”) with regard to the
possibility of a lawsuit being filed against the Company for its failure to
compensate Grimaldi according to the Consulting Agreement dated December 6,
2005. The letter demanded that in order to resolve the matter without resorting
to further legal action the Company compensate Grimaldi according to the terms
of the contract. The Company intends to defend any such lawsuit filed by
Grimaldi. The Company has not had any further communication from the Grimaldis
and is not expecting them to initiate any proceedings.
 
-63-

--------------------------------------------------------------------------------




Schedule 3.1(k)


Labor Relations


Due to the Company’s cash position, it has become delinquent with respect to
several compensation payments owed to its employees, consultants and officers in
the United States and in the United Kingdom. The Company has estimated that as
of March 30, 2007, it owes $511,000 to its employees, consultants and officers,
of which $380,000 is expected to be paid immediately following the Closing Date.
The estimated amounts owed include overdue PAYE taxes due the UK.


The Company has previously paid for the services provided by a team of
consultants at NetYantra, the developer of the V-Cube software. Due to
non-payment for services from December 2006 through March 2007 NetYantra has
informed the Company that it has given notice to its employees that operations
will cease in one month. The Company’s Chairman, Rupert Galliers-Pratt, and
Vinod Sankar, a Director of NetYantra, are in discussions to reduce the number
of consultants from approximately 30 to 10 or fewer, with the objective of
maintaining an adequate number of consultants to support the Northamber
distribution agreement.


Effective December 15, 2006, J. Keith Markley resigned from all positions he
held with the Company. Upon his resignation, Mr. Markley was entitled to
payments totalling $290,000 as per the terms of his employment agreement. The
Company has not discussed this payment with Mr. Markley but intends to negotiate
delay of this payment until January 2008 and has reflected this delay in the
Company’s budget figures disclosed.
 
-64-

--------------------------------------------------------------------------------




Schedule 3.1(l)


Compliance


Pursuant to the terms of the Company’s outstanding 8% Convertible Debentures
(the “Debentures”), the Company is required to make quarterly interest payments.
The Company has not made the interest payment that was due on December 31, 2006.
The Company has not received any notices of default from any of the Debenture
holders. Immediately following the Closing Date the Company will pay
approximately $260,000 to the Debenture holders as payment for the interest due
on December 31, 2006 and March 31, 2007, for the December interest payment as
well as an additional $130,000 for interest due on March 31, 2007. The Company
has requested waivers from the Debenture holders whereby the holders (i) waive
any Late Fee(s) associated with any overdue payment of interest, and (ii)
confirm that the holder has not given the Company a notice of any Event of
Default in respect of the Debentures and that no Event of Default now, or with
the passage of time, exists with respect to the Debentures.


The Company’s subsidiary, Goodman Blue Limited, has a Small Business Loan,
guaranteed by the UK Secretary of State pursuant to Section 8 of the Industrial
Development Act of 1982. A payment made on this loan resulted in an overdraft of
one of Goodman Blue’s bank accounts of approximately USD 18,000. Payment to
replenish this overdraft is expected to be made directly following the Closing
Date.


The Company’s subsidiary Vistula Limited, is overdrawn on one of its bank
accounts by approximately USD 6,000. Payment to replenish this overdraft is
expected to be made directly following the Closing Date.


The Company is delinquent with respect to approximately $14,000 in lease
payments for its principal office in New York.  The Company is delinquent with
respect to approximately GBP6,000 ($12,000) in lease payments for an apartment
in London that is used by consultants of NetYantra.  The full amounts of these
respective delinquencies are expected to be paid immediately following the
Closing Date.  The Company is also delinquent with respect to approximately
$18,000 in lease payments related to the Company's switching facility in Los
Angeles, of which a portion of this amount is expected to paid immediately
following the Closing Date.
 
-65-

--------------------------------------------------------------------------------


 
Schedule 3.1(n)


Title to Assets
 
The Company expects to enter into an Agreement whereby it will sell its UK
Lucent Switch used in the Company’s wholesale voice services business in
exchange for the buyer (i) assuming the Telehouse lease and all associated
costs, including, without limitation the costs of the circuits, power, and
running the switching equipment (ii) operating the Switch, (iii) allowing the
Company to use the switch for three years at no cost to the Company and (iv)
assuming any billing processes previously performed by one of the Company’s
employees, who will continue to be available to the Company. The Agreement is
expected to be effective retroactively as of January 1, 2007.


The Company’s Sonus switch located in Los Angeles had an equipment failure and
has not been working as of January 31, 2007. Due to the Company’s cash position
and minimal revenue as a result of this switch, the switch has not been
repaired. Any traffic has been re-routed to the UK switching facility in London.
 
-66-

--------------------------------------------------------------------------------



Schedule 3.1(o)


Patents and Trademarks


The Company has not yet filed a trademark application in the United Status or in
any other jurisdiction to register the trademark the names V-Cube or
Order-to-Cash (“O2C”) which it is currently using to market and distribute the
Company’s V-Cube VoIP platform.
 
-67-

--------------------------------------------------------------------------------




Schedule 3.1(p)


Insurance


The Company is currently carrying Directors and Officers insurance underwritten
by Navigators, which expires on April 27, 2007, with coverage of $5,000,000 and
an extension of the same policy with coverage for an additional $5,000,000. The
company has paid the premium in full through the expiration date. The premium
for the renewal of this insurance is due by April 27, 2007 and is expected to be
approximately $150,000 or more.


The Company also carries property and casualty insurance underwritten by St.
Paul Travelers for both its US domestic and its foreign operations which expires
on October 17, 2007. The company is invoiced quarterly and is current with
invoices related to this coverage.


The recently acquired UK company, Goodman Blue Limited, had an existing
insurance agreement which expires on August 8, 2007. This policy is paid in full
through the expiration date.
 
-68-

--------------------------------------------------------------------------------


 
Schedule 3.1(q)


Transactions with Affiliates and Employees
 
See Schedule 3.1(g) for a description of the Rothschild Notes.
 
-69-

--------------------------------------------------------------------------------


 
Schedule 3.1(r)


Sarbanes-Oxley; Internal Accounting Controls


As the Company is an S-B (Small Business) filer, it is not yet required to be
fully compliant with the Sarbanes-Oxley Act of 2002; however, the Company is
compliant with respect to the areas under which it is presently required to be
compliant. The Company has included in its budget reasonable amounts to fund
assistance from an outside consulting firm with experience in developing and
implementing controls and procedures for companies similar to Vistula and its
Subsidiaries, in order to comply with the current requirements of the
Sarbanes-Oxley Act of 2002 as at December 31, 2007 and thereafter, or as
otherwise required.
 
-70-

--------------------------------------------------------------------------------


 
Schedule 3.1(s)


Certain Fees


The Company will be obligated to pay certain fees and/or issue certain warrants
to Oceana Partners LLC in connection with the sale of the convertible notes and
warrants in accordance with the Oceana Partners Engagement Letter.


The Company may be obligated to pay certain fees and/or issue certain warrants
to Indigo Securities LLC in connection with the sale of the convertible notes
and warrants in accordance with the Indigo Placement Agreement. The Company
intends to request from Indigo a waiver of such fees and/or warrants, absent
which the terms of the agreement would require payment of a minimum fee of
$300,000 and 6% cashless warrants on any monies raised.


The Company may be obligated to pay certain fees and/or issue certain warrants
to Source Capital Group, Inc. (“SCG”) in connection with the sale of the
convertible notes and warrants in accordance with the Source Capital Engagement
Letter. The Company intends to request from SCG a waiver of such fees and/or
warrants, absent which the terms of the agreement would require payment of 6%
cash, which is to be paid from the proceeds, and 6% warrants.
 
-71-

--------------------------------------------------------------------------------


 
Schedule 3.1(x)


Disclosure


Forward-Looking Statements
 
This Schedule 3.1(x) includes certain statements, budgets, estimates,
projections and other forward-looking statements with respect to the anticipated
future performance of Vistula Communications Services, Inc. The statements,
budgets, estimates, projections and other forward-looking statements, which have
not been reviewed or examined by the Company’s independent auditors, are based
upon various assumptions by management made on a reasonable basis and in good
faith that may not prove to be correct. Such assumptions are inherently subject
to significant uncertainties and contingencies, many of which are beyond the
Company’s control. No assurance is given, that the Company can or will attain
such results. Actual results are likely to vary, perhaps materially, from the
Company’s projections due, at least in part, to the Risk Factors cited in the
Company’s Form 10K-SB for the year ended December 31, 2005.
 
Vistula Communications Services, Inc.
                   
Consolidated Budget
         

 

   
2007
 
2007
 
2007
 
2007
 
YTD
 
 
 
Q1
 
Q2
 
Q3
 
Q4
 
2007
                         
Revenues
   
290,013
   
1,457,135
   
4,020,758
   
4,248,351
   
10,016,257
                                   
Cost of revenues
   
271,950
   
623,486
   
1,116,704
   
1,214,614
   
3,226,755
                                   
Gross margin
   
18,063
   
833,649
   
2,904,054
   
3,033,737
   
6,789,503
                                   
Selling, general & administrative
   
1,247,527
   
1,292,447
   
1,322,567
   
1,257,457
   
5,119,999
                                   
Results from operations (excludes all non-cash items)
   
(1,229,463
)
 
(458,799
)
 
1,581,486
   
1,776,280
   
1,669,504
                                   
Cash flow from bridge & other financing (net), (repaid Feb 2009)
   
3,000,000
                     
3,000,000
                                   
Adjustment for current creditors and accrue Dec. 2007.
   
(543,188
)
 
(351,937
)
 
(351,937
)
 
98,940
   
(1,148,121
)
                                 
Capital expenditures
   
(76,800
)
 
-
   
-
   
-
   
(76,800
)
                                 
NetYantra acquisition
   
-
   
-
   
-
   
(350,000
)
 
(350,000
)
                                 
Budgeted quarterly cash
   
1,150,549
   
(810,736
)
 
1,229,549
   
1,525,220
   
3,094,583
                                   
Budgeted cumulative cash balance at quarter end
   
1,150,549
   
339,813
   
1,569,363
   
3,094,583
   
3,094,583
                                   
Results from operations (excludes all non-cash items)
   
(1,229,463
)
 
(458,799
)
 
1,581,486
   
1,776,280
   
1,669,504
                                   
Non-cash expenses
   
2,307,087
   
2,300,961
   
2,228,059
   
2,228,059
   
9,064,165
                                   
Budget Net Income (Loss)
   
(3,536,550
)
 
(2,759,759
)
 
(646,572
)
 
(451,779
)
 
(7,394,660
)

 
-72-

--------------------------------------------------------------------------------


 
Narrative assumptions:

 
Vistula Communications Services, Inc.
                   
Consolidated Budget
         

   
2008
 
2008
 
2008
 
2008
 
YTD
     
Q1
 
Q2
 
Q3
 
Q4
 
2008
                         
Revenues
   
6,065,655
   
6,838,838
   
7,391,698
   
8,159,150
   
28,455,340
                                   
Cost of revenues
   
1,510,979
   
1,887,795
   
2,216,573
   
2,593,348
   
8,208,695
                                   
Gross margin
   
4,554,675
   
4,951,043
   
5,175,125
   
5,565,801
   
20,246,645
                                   
Selling, general & administrative
   
2,210,385
   
1,814,285
   
1,689,385
   
1,506,385
   
7,220,440
                                   
Results from operations (excludes all non-cash items)
   
2,344,290
   
3,136,758
   
3,485,740
   
4,059,416
   
13,026,205
                                   
Cash flow from bridge & other financing (net), (repaid Feb 2009)
   
(225,600
)
       
-
         
(225,600
)
                                 
Adjustment for current creditors and accrue Dec. 2007.
   
(450,877
)
             
473,420
   
22,543
                                   
Capital expenditures
   
-
   
-
   
-
   
-
   
-
                                   
NetYantra acquisition
                                                                      
Budgeted quarterly cash
   
1,667,813
   
3,136,758
   
3,485,740
   
4,532,836
   
12,823,148
                                   
Budgeted cumulative cash balance at quarter end
   
1,667,813
   
4,804,571
   
8,290,311
   
12,823,148
   
12,823,148
 
 
                         *  
15,917,731
                                   
Results from operations (excludes all non-cash items)
   
2,344,290
   
3,136,758
   
3,485,740
   
4,059,416
   
13,026,205
                                   
Non-cash expenses
   
2,167,059
   
2,045,059
   
2,045,059
   
2,045,059
   
8,302,234
                                   
Budget Net Income (Loss)
   
177,232
   
1,091,699
   
1,440,682
   
2,014,358
   
4,723,971
 

 
* Cumulative cash including 2007 ending cash balance.
 
This budget was completed March 14, 2007 and is subject to final review by the
Company’s Budget and Finance Committee and approval by its Board of Directors.
The budget assumes that the Company’s 8% Convertible Subordinated Debentures
shall have converted to common stock prior to maturity in February and March
2008.
 
The presentation to investors has been posted on the Company’s website.
 
-73-

--------------------------------------------------------------------------------


 
Schedule 3.1(y)


Registration Rights


Pursuant to the Agreement for the sale and purchase of the whole of the issued
share capital of Goodman Blue Limited dated October 11, 2006 between the Company
and Scott Lee Goodwin, the Company granted piggy back registration rights with
respect to the 2,500,000 shares of common stock issued to Goodwin.
 
-74-

--------------------------------------------------------------------------------



Schedule 3.1(z)


Tax Status


See Schedule 3.1(b) for a description of the Company’s tax status.
 
-75-

--------------------------------------------------------------------------------



Schedule 3.1(cc)


Accountants


PKF Certified Public Accountants, A Professional Corporation (“PKF”)
29 Broadway
New York, NY 10006
 
-76-

--------------------------------------------------------------------------------




Schedule 3.1(ee)


No Disagreements with Accountants or Lawyers


As of the date hereof, $106,915 is payable by the Company to PKF for its
outstanding invoiced fees and disbursements for accounting and auditing services
provided to the Company. The Company intends to pay these outstanding fees and
disbursements out of the proceeds received from the sale of the convertible
notes and warrants under the Agreement.


As of the date hereof, $222,283, is payable by the Company to Foley Hoag LLP for
its outstanding invoiced fees and disbursements in connection with legal
services provided to the Company. The Company plans to negotiate a payment plan
with Foley Hoag LLP after the proceeds from the sale of the convertible notes
and warrants under the Agreement have been received.


The Company also is in arrears to Vaughn & Associates and Simmons Gainsford for
consulting and accounting services provided over the past several months. The
Company plans to negotiate a payment plan with each of these accounting firms
after the proceeds from the sale of the convertible notes and warrants under the
Agreement have been received.
 
-77-

--------------------------------------------------------------------------------


 
Schedule 3.1(jj)(i)


Employee Benefit Plans; ERISA


Vistula Communications Services, Inc. Amended and Restated 2004 Stock Incentive
Plan
 
-78-

--------------------------------------------------------------------------------


 
Schedule 4.9


Use of Proceeds


Use
 
(rounded)
 
Payroll
   
380,000
 
NetYantra
   
335,000
 
Debenture interest
   
260,000
 
Legal
   
250,000
 
PKF
   
110,000
 
SG&A & overdrafts
   
65,000
 
Office Exp.
   
30,000
 
Capex
   
30,000
 
Rent
   
30,000
 
CFO bonus
   
30,000
 
Trade vendors
   
25,000
 
Accounting
   
20,000
 
Tax
   
17,000
 
Travel reimbursement
   
13,000
 
Subtotal
   
1,595,000
            
Financing (estimate)
   
77,000
 
Subtotal
   
1,672,000
            
Estimated balance
   
828,000
           
Total
   
2,500,000
 

 
The amounts listed for Use are only the outstanding amounts in respect of which
the Company plans on making immediate payments following the Closing Date of the
financing. There are additional amounts which are recorded on the books of the
Company and its subsidiaries either as accounts payable or accrued expenses
which need to be negotiated with each individual creditor.
 
-79-

--------------------------------------------------------------------------------




The estimated total accounts payable and accrued expenses expected to be
recorded by the Company as at March 31, 2007 is approximately $3,410,000 (which
excludes the $2,500,000 Put-option from Scott Goodwin as described in Schedule
3.1(d)). The Use of proceeds detailed above is included in this figure. The
details supporting this figure by category are as follows:


Payroll
   
511,000
 
Consulting
   
337,000
 
NetYantra
   
335,000
 
Legal
   
315,000
 
Severance
   
299,000
 
Debenture interest
   
259,000
 
Trade vendors
   
224,000
 
Audit
   
171,000
 
Purchaser *
   
168,000
 
Public/Investor relations
   
165,000
 
Accounting
   
95,000
 
SG&A (various small items)
   
90,000
 
To be written-off
   
84,000
 
Capex
   
69,000
 
Directors
   
50,000
 
Printer
   
39,000
 
Travel
   
39,000
 
Marketing
   
34,000
 
Interest
   
30,000
 
CFO bonus
   
30,000
 
Rent
   
29,000
 
Small Business Loan
   
20,000
 
Taxes outstanding
   
17,000
 
Total
   
3,410,000
 

 
* Purchaser is described below.


On October 12, 2006, the Company entered into agreements relating to the sale of
certain customer agreements using Vistula’s Order-to-Cash (“O2C”) Managed Office
software platform and the management of certain customer accounts utilizing the
O2C software to a Purchaser.  Goodman Blue had been processing the invoice and
collections of cash from the customers whose agreements were sold to the
Purchaser. As cash was collected in from the customer Goodman Blue was supposed
to forward on the cash to the Purchaser. Goodman Blue used this cash for its own
operations and owes the Purchaser approximately GBP 75,000 (USD 147,000) for
this activity and additional amounts related to other business activity from
Vistula Limited. The Company intends to negotiate the cash owed to the Purchaser
and other accounts payable due the Purchaser from Vistula Limited with the
license sale price for the Purchaser’s use of MyOrder portal the Purchaser is
contracted to buy.
 
-80-

--------------------------------------------------------------------------------


 